On August 31, 2012, the defendant was sentenced as follows: Count I: A commitment to the Department of Corrections for a term of thirteen (13) months, followed by a five (5) year suspended sentence to the Department of Corrections, for the offense of Driving Under the Influence of Alcohol or Drugs, Fourth or Subsequent Offense, a Felony; and Count III: The defendant shall pay a fine of $10.00, with credit for time served prior to sentencing toward this fine, for the offense of Failure to Stop at a Stop Sign, a misdemeanor. The Department may place the defendant into an appropriate community-based program, facility, or a State correctional institution, with the Court’s recommendation that the defendant complete the WATCh Program.
On February 22, 2013, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ed Sheehy, Jr. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 22nd day of February, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.